UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): September 15, 2010 PINNACLE AIRLINES CORP. (Exact Name of Registrant as Specified in Charter) (State or other jurisdiction of incorporation or organization) (Commission File Number) (I. R. S. Employer Identification No.) Delaware 001-31898 03-0376558 (Address of principal executive offices) (Zip Code) 1689 Nonconnah Blvd, Suite 111 Memphis, TN Registrant’s telephone number, including area code (901)-348-4100 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On September 15, 2010, the Chief Executive Officer and Chief Financial Officer of Pinnacle Airlines Corp. (the “Company”) presented an operational and financial overview at the Imperial Capital Global Opportunities Conference in New York, New York.Material presented at the conference is posted under “presentations” on the Investor Relations section of the Company’s website, www.pncl.com. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PINNACLE AIRLINES CORP. (Registrant) By:/s/ Brian T. Hunt Brian T. Hunt Vice President and General Counsel September 15, 2010 2
